SCHWARZER, Senior District Judge,
Dissenting in Part.
I respectfully dissent from the denial of Poppy’s appeal. In Thaddeus-X v. Blatter, 175 F.3d 378 (6th Cir.1999) (en banc), this court decided that for purposes of a First Amendment retaliation claim, “an adverse action is one that would ‘deter a person of ordinary firmness’ from the exercise of the right at stake.” ’ Id. at 396. In Bell v. Johnson, 308 F.3d 594 (6th Cir.2002), the court elaborated on the application of the adverse action standard. The court held that “[wjhether a retaliatory action is sufficiently severe to deter a person of ordinary firmness from exercising his or her rights is a question of fact.” Id. at 603. The court went on to say:
Our discussion of the adverse action requirement in Thaddeus-X makes it clear that, in most cases, the question of whether an alleged retaliatory action poses a sufficient deterrent threat to be actionable will not be amenable to resolution as a matter of law.
Id. And, quoting from Thaddeus-X, the court added:
*297We emphasize that while certain threats ... are so de minimis that they do not rise to the level of being constitutional violations, this threshold is intended to weed out only inconsequential actions, and is not a means whereby solely egregious retaliatory acts are allowed to proceed past summary judgment.
Id. (quoting Thaddeus-X, 175 F.3d at 398).
The majority’s initial error is that it proceeds from the premise that, to be actionable, an act must be an “adverse employment action.” Our cases make clear that any act having a sufficiently chilling effect is actionable.
More importantly, the majority ignores the standard that controls the disposition of this appeal, namely, whether Poppy has presented sufficient evidence to permit a reasonable jury to find that “under the circumstances, the [defendant’s] acts were capable of deterring a person of ordinary firmness from engaging in the protected conduct.” Id. at 606. “The plaintiffs evidentiary burden is merely to establish the factual basis for his claim that the retaliatory acts amounted to more than a de minimis injury.” Id.
A brief summary of the evidence in the record suffices to show Poppy has sustained her burden. O’Ryan testified on deposition that he spoke to members of the City Council “numerous times” about terminating Poppy “because she’s very disruptive.” He testified:
Q Do you remember approximately how many different occasions you have talked to somebody on Council about trying to get rid of her?
Q More than ten?
A Sure, yeah.
Q Whenever the opportunity arose, you spoke with them about [this]?
A No. No. I said when they could get rid of her, whatever, would make me happy-
I said at any time they wanted to get rid of her, it would make me happy, yes.
Q And that’s because she was disruptive?
A Among other things.
Q Well what other things?
A Loud, disruptive
It got to the point I did not like her very much, that is a correct statement.
JA 400-401. O’Ryan also testified that Poppy’s
A ... quality of work was fine. Quality of work was fine.
Q Quality of work was fine?
A Never had any complaints about her quality. Just doing what she was supposed to do.
JA 402.
Two former council members testified on deposition that the council would have granted Poppy full-time status but for O’Ryan’s opposition. Council member Michael Coleman stated that the council had drafted an ordinance making Poppy full-time, and added:
Well, just to be honest, basically when it came up on the floor I was told there is no way in hell that ordinance is going to pass for full-time.
Q You were told that by the mayor?
A Yes.
Q Do you know what he meant by that?
A I know exactly what he meant. He said he talked to [council members] *298Lorentz and Germano and Camus and that it was not going to pass.
Q Would it pass with a 4/3 majority?
A It would have passed and then vetoed.
Q What would it have taken to override the veto?
A Five votes.
Q And the mayor knew that he had three solid votes?
A That’s what was indicated to me.
JA 483-84. Former council member Peter Pike was asked whether
Q ... despite all that, couldn’t council have passed an ordinance that would have make [sic] Mrs. Poppy full-time?
A ... Members of the council were threatened and the body was told if they attempted, it would be vetoed ....
Q Do you know at any given time how many members of council would have voted in favor of Mrs. Poppy being given full-time benefits and how many would have voted against?
A Absolutely. Unequivocally the majority at that time.
JA 447.
In the context of O’Ryan’s admitted campaign to “get rid” of Poppy, all of the other acts and events of which the majority makes light take on significance, such as limiting her reimbursement for her continuing education course, instructing the finance director not to process her purchase order and to withhold her pay for time spent attending a seminar, reviewing her time sheets, demanding keys to her office, forbidding her from using the City’s credit card, installing a surveillance camera outside her office, and allegedly distributing to the media an embarrassing videotape of her. Taken together the evidence would permit the jury to find that O’Ryan subjected Poppy to a course of harassment in retaliation for her exercise of her First Amendment rights. In Thaddeus-X, the court said:
Judge Posner acknowledged that “since there is no justification for harassing people for exercising their constitutional rights [the effect on speech] need not be great in order to actionable.”
175 F.3d at 397 (quoting Bart v. Telford, 677 F.2d 622, 625 (7th Cir.1982)); see also Bloch v. Ribar, 156 F.3d 673, 679-80 (6th Cir.1998) (holding that acts causing embarrassment, humiliation, or emotional distress may constitute adverse action). Even if the acts complained of could in isolation be minimized or explained away-which hardly seems to be the case where a public employee is threatened with the loss of her livelihood-as the Bart court said, “more is alleged here — an entire campaign of harassment which though trivial in detail may have been substantial in gross.” 677 F.2d at 625.
Thus, the proposition on which the majority’s opinion rests is inapposite.1 It is *299not true that because only the City Council, and not O’Ryan, could fire Poppy, O’Ryan could not be held liable under § 1988. The determinative question is whether on the evidence, viewed in its entirety and in the light most favorable to Poppy, a reasonable jury could find that O’Ryan engaged in a campaign of harassment designed to get rid of Poppy which “[was] capable of deterring a person of ordinary firmness from engaging in the protected activity.” The answer to that question must be yes.
I would affirm the district court’s dismissal of Poppy’s claim against the City, but reverse the judgment as to O’Ryan and remand for further proceedings.

. The cases cited by the majority are not relevant. In Rose v. Stephens, 291 F.3d 917, 925 (6th Cir.2002), and Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.2001), the court upheld summary judgment because the plaintiffs had not engaged in protected activity. Moreover, it was uncontroverted in Smith that the defendant, the petitioner’s prison counselor, "had no involvement in the [adverse action]." 250 F.3d at 1035, 1038. The court similarly granted summary judgment in Shehee v. Luttrell, 199 F.3d 295 (6th Cir. 1999), because neither of the named defendants "were involved in ... the alleged adverse action.” Id. at 301. In Cohen v. Smith, 58 Fed. Appx. 139 (6th Cir.2003) (unpublished), the court affirmed summary judgment where "[t]he defendants were merely messengers” and "had neither the ability nor the authority to take adverse [action].” Id. at 143-44. These cases do not support dismissal as a matter of law of Poppy’s claim that *299O’Ryan’s actions constituted actionable retaliation.